Exhibit 16.1 Baker Tilly Virchow Krause, LLP One Penn Plaza, Suite 3000 New York, NY 10119 tel fax bakertilly.com July 21, 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Milestone Scientific Inc. (CIK 0000855683) Commissioners: We have read the statements made by Milestone Scientific Inc. pursuant to item 4.01 of Form 8-K, which we understand will be filed with the Securities and Exchange Commission as part of the Form 8-K dated July 21, 2016. We agree with the statements concerning our Firm in such Form 8-K. We have no basis to agree or disagree with the other statements of the registrant contained therein. Sincerely, /s/ Baker Tilly Virchow Krause, LLP Baker Tilly Virchow Krause, LLP
